Colabella, J.,
dissents in part and votes to affirm both judgments in the following memorandum: Defendant’s contention on appeal that the results of the blood sample were improperly admitted into evidence is unpreserved for appellate review (CPL 470.05; People v Feldman, 219 AD2d 665). A timely objection by defendant would have alerted the People to recall the medical technologist in order to establish that a physician *317directed him to draw blood from the defendant (Vehicle and Traffic Law § 1194 [4] [a]). Moreover, given the nature of the testimony adduced by the People, there is no basis for a reversal in the interest of justice (CPL 470.15 [6]). Therefore, the judgment convicting defendant of driving while intoxicated should be affirmed. I am in agreement with the majority’s affirmance of the judgment convicting defendant of driving while impaired.
Floyd, P. J., and Coppola, J., concur; Colabella, J., dissents in part and concurs in part in a separate memorandum.